Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is an allowance in response to a RCE filed on 3/15/21, in which claims 1, 3-6, 9-14 and 16-20 were amended, and claims 21-30 were added.
Terminal Disclaimer
The terminal disclaimer(s) filed on 3/23/21 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.
Election/Restrictions
Claims 1-5, 11-15 and 21-30 are allowable. The restriction requirement as set forth in the Office action mailed on 12/4/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-10 and 16-20 are no longer withdrawn from consideration and they are rejoined because the claim(s) require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Vavalle et al (GB 2478312) and Teaford et al (US 2009/0037022).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a drilling system having the single robotic drilling unit configured to index a hole pattern of the perforations to one or more cell walls of a honeycomb core of the composite sandwich structure; and the single robotic drilling unit configured to form the hole pattern in the inner face sheet such that the perforations are located at a spaced distance from the cell walls of the honeycomb core; or a method of fabricating an engine inlet wherein the drilling comprises indexing a hole pattern of the perforations to one or more cell walls of a honeycomb core of the composite sandwich structure, and positioning the hole pattern such that each perforation is located at a spaced distance from the cell walls.  Also, none of the closest prior art references including these teach or suggest a drilling system having the single robotic drilling unit configured to index the perforations relative to internal structure of the barrel structure such that all of the perforations are at a spaced distance relative to the internal structure, the internal structure being oriented perpendicular to the inner surface and located on a side of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743